DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 03/25/2022.
Claims 1, 14 and 15 have been amended. Claim 16 has been newly added and no claims have been newly canceled.
	 
Claims 1-16 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendments. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended claim 1 to include “expanding natural killer cells from a culture comprising peripheral blood mononuclear cells co-cultured in the presence of one or more cytokines with feeder cells comprising irradiated Jurkat cells and irradiated EBV-LCL cells, and administering an effective amount of a composition comprising the expanded natural killer cells to the subject”.
It is unclear whether the method of claim 1 requires active method steps for co-culturing the PBMCs with the feeder cells or not. This renders the metes and bounds of the claims indefinite because it is unclear if the coculturing limitations are active method steps or product by process limitations.
Because claims 2-13 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.

For examination purposes the claim will be interpreted as requiring an active step of expanding natural killer cells, but the limitations regarding coculture are interpreted as product by process limitations.
Appropriate correction is required.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Disis, Mary L. (Immunotherapy of Cancer 2006) in view of Lowdell (US 2008/0166326-from IDS filed 10/08/2020).
The phrase “expanding natural killer cells from a culture comprising peripheral blood mononuclear cells co-cultured in the presence of one or more cytokines with feeder cells comprising irradiated Jurkat cells and irradiated EBV-LCL cells, and administering an effective amount of a composition comprising the expanded natural killer cells to the subject” is interpreted to require expanding natural killer cells prior to administration and the limitations regarding coculture are interpreted as product by process limitations as described above. The phrase is interpreted as requiring that the natural killer cells have been expanded and that they have been obtained from the described culture, but not that the natural killer cells have been expanded in the described culture.
Claim 14 requires additional features of the culture conditions that the NK cells were obtained from such as the inclusion of IL-2, its concentration range and the length of the co-culture and the ratio of PBMCs to feeder cells during coculture. Again this claim is interpreted as requiring that the natural killer cells have been expanded and that they have been obtained from the described culture, but not that the natural killer cells have been expanded in the described culture.

Claims 1-5, 10-13 and 14-15 describe the natural killer cells used in the claimed method as a product by process.
M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Disis teaches combination therapies that aim to enhance individual cytokine antitumor activities for a more effective cancer treatment and mention wherein the cancer includes breast cancer as well as other organs. In vitro activation of NK cells with the combination of IL-2 and IL-12 resulted in significant lysis of otherwise NK-resistant tumor cell lines and these studies have translated into the clinic to offer more efficient treatment options for patients (page 49).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use compositions of NK cells that have been activated in vitro by a combination of IL-2 and IL-12 for administration to a cancer patient in an effective amount to treat and lyse a subject’s cancer cells because Disis suggests that this is a more effective manner in which to treat cancer compared to untreated NK cells. Expansion of the natural killer cells prior to administration would have been obvious as the person of ordinary skill in the art would have been motivated to ensure a sufficient number of cells for administration and further use or storage.
Obtaining the cells from various sources, both autologous and allogeneic, intravenous administration and the number of cells per kg are well known in the art of cancer cell therapy and would have been obtainable through routine optimization and experimentation as evidence by Lowdell (page 2 para 18, page 5 para 113, page 10 para 185).
Evidence that the claimed cells are structurally or functionally different from the activated natural killer cells of Disis or Lowdell would be remedial in overcoming this rejection.
Therefore the combined teachings of Disis and Lowdell render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the rejections above.
Applicant argues that Disis and Lowdell do not teach the culture limitations as claimed by Applicant and thus cannot render obvious Applicant’s invention as claimed. 
This is not found persuasive. The co-culture methods recited in Applicant’s claims are not written as active method steps but as product by process steps and therefore any method using activated natural killer cells to treat or prevent cancer as required by Applicant’s claims would appear to render obvious Applicant’s method baring sufficient evidence that the natural killer cells are different in structure or function. 
Applicant argues that they have demonstrated that the NK cells of the claims are at least functionally distinguishable from NK cells expanded with only one type of feeder cell in their ability to proliferate with high purity and to kill cancer cells and point to their Specification at page 4 lines 3-23, page 10 lines 6-24, Examples 1, 3, 4 and Figure 5. Applicant asserts that these superior results are demonstrated and supported by the Declaration of Dr. Lee that was submitted in US Application No. 14/399371, filed November 6, 2014.
This is not found persuasive. Applicant’s Specification states that the selective proliferation of the NK cells decreases significantly when B cells are removed from mononuclear cells indicating that the B cells play an important role in the proliferation of the NK cells (FIGS 1A and 1B) (page 4 lines 9-12). Therefore, once removed from the coculture with the feeder cells, the NK cells that are used for administration to the subject no longer possess any superior ability to proliferate. With regard to the Declaration filed in the parent Application 14/399371, the results shown in Table 6 of the declaration show that at least one other type of NK cells functions as well as the NK cells of the invention (5th cell line listed). In addition, it does not show a comparison to the reference NK cells used in the current obviousness rejection.
Applicant argues that the Lee declaration from the parent application indicates that NK cells in the art that were induced and proliferated using conventional cytokines such as IL-2 were distinct from the claimed NK cells and that this applies to Disis and Lowdell NK cells because these references also used conventional cytokines in their methods.
This is not found persuasive. Disis and Lowdell use a combination of cytokines in their preparation methods and simply the use of IL-2 is not enough to prove that the reference cells and the claimed cells are distinct. The 132 Declaration that Applicant has included as an NPL on the 892 filed 03/25/2022 shows that at least the teachings of Lim et al (PLOS 2013) describe a NK cell line that is as effective as Applicant’s at killing cancer cells (see Table 6 of this declaration paper).
Applicant argues that their statements regarding superiority of their NK cells are consistent with  Figure 5 in which the % cell killing activity of the experimental NK cells at the E:T ratio of 1:1 is clearly higher than the controls and that the lower E:T ratio represents a more stringent condition that is potentially more sensitive to small differences in NK cell function between different conditions.
This is not found persuasive. First, the claims are not limited to an E:T ratio of 1:1. Second, the evidence does not take into consideration that the NK cells of Disis and Lowdell might have a superior cell killing activity to the control NK cells.
Applicant argues that the claims require that the natural killer cells have been expanded in the claimed cytokines with the Jurkat and EBV-LCL cell lines.
This is not found persuasive. Claims 1 and 14 do not specifically require that the natural killer cells are expanded in the claimed cytokines with the two feeder cell lines, only that the natural killer cells that have been expanded have the same properties as those obtained from the claimed coculture. 
Applicant argues that the statement that the experimental NK cells are similar to the control cells is limited to the extent that there is no loss of cytotoxicity due to the addition of Jurkat cells as feeder cells and point to the Specification at paragraph 29 (from the PGPUB, at page 9 lines 8-14 in the as filed Specification) as evidence. Applicant asserts that the observation of similar ability is followed by the statement highlighting the significant ability to killer cancer cells at the low E:T ratio of 1:1 is higher in experimental NK cells compared to controls. 
This is not found persuasive. The phrase indicating that the experimental NK cells are similar to the control cells is found at Example 4 in the Specification and refers to the results found in Figure 5 and how the cells have similar cancer fighting ability. The statement at paragraph 29 in the PGPUB refers to how the experimental NK cells proliferate 800 higher than the controls and still have potency that kills cancer cells. However, the Specification also states that this higher proliferation is only possessed when the experimental NK cells are in the presence of the B cells (FIGS 1A and 1B) (page 4 lines 9-12). There is no evidence that the experimental NK cells used in Example 4 retain this higher proliferation after they are removed from the coculture and in fact the Specification states that they do not as explained above. In addition, the claims do not specifically require an E:T ratio of 1:1.
Applicant points to co-pending applications of the Assignee for consideration, specifically Application 14/399371 which has been issued a patent.
The Examiner is aware of this Application and has stated that if the claims were amended to include the culturing steps with the cytokines and the combination of irradiated Jurkat cells and irradiated EBV-LCL cells as feeder cells as active method steps (as was allowed in Application 14/399371), rather than as product by process steps that the obviousness rejection could be overcome.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim et al., “GMP-Compliant, Large-Scale Expanded Allogeneic Natural Killer Cells Have Potent Cytolytic Activity against Cancer Cells In Vitro and In Vivo”, PLOS, January 2013, Vol. 8, No. 1, e53611, pp. 1-9.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632